Case 3:17-cv-01499-RDM-PT Document 117 Filed 08/06/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER LEFEVER, et al, . Civil No. 3:17-CV-1499
Plaintiff . (Judge Mariani)
.
UNITED STATES OF AMERICA,
Defendant
ORDER

AND NOW, this bboan of August, 2020, IT IS HEREBY ORDERED THAT:
1. Plaintiff's motion to stay (Doc. 108) is DENIED.

2. Plaintiffs third motion for appointment of counsel (Doc. 112) i

DENIED.
SN setae

Robert D. Mariani
United States District Judge
